 78DECISIONSOF NATIONALLABOR RELATIONS BOARDBob Henry Dodge,Inc. and American Federation ofProfessional Salesmen.Case 13-CA-11091April 23, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn June 29, 1972, Administrative Law Judge 1 PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge as con-sistentherewith.We find, contrary to the Administrative Law Judge,that the Respondent, through SalesManagerLeavitt,discharged Daley for engaging in protected, concert-ed activity, and therefore violated Section 8(a)(1) ofthe Act.The Administrative Law Judge made the followinguncontroverted finding as to Daley's discharge:About 9 o'clock Saturdaymorning, the sales-men assembled in Leavitt's office for the regularweekly sales meeting. It was on this occasion thatDaley was terminated under the following cir-cumstances:Before the meeting started, Daleyannounced to Leavitt that, in his capacity as un-ion steward representing himself, he did not in-tend voluntarily to change his day off as Leavitthad ordered; that to make such change Leavittshould bargain with the Union; and that if Leav-itt acted unilaterally in that respect, he (Daley)would file charges with the Board. Continuing,Daley then accused Leavitt of making untruestatementsthat he had hit Leavitt during theWednesday episode when, in fact, it was Leavittwho had hit him. For this reason, Daley stated,he would also file a charge on that ground inorder to protect himself. These remarks provokedLeavitt to terminate Daley on the spot, declaringthat Daley had been fired the previous Wednes-day for hitting him and that he couldfile all thecharges he wanted to. Daley left the office only1The title of"TrialExaminer"was changed to "Administrative LawJudge"effective August 19, 1972to return to tell Baldwin to assume his unionsteward functions in his absence.As grounds for finding that the General Counselhad failed to establish Daley's dischargeas an 8(a)(1)violation, the Administrative Law Judge reasoned, inpart, as follows:To besure,Daley had a statutory right,as unionsteward, to grieve on his own behalfregardingthe change in his day off. But this did not entitlehim to disobey alegitimate order of manage-ment. It was ill advised for Daley not to acceptthe change and then to submit his complaint tomanagementor to file an unfair labor practicecharge with the Board if he believed that theRespondent'sunilateralaction violated its bar-gaining obligation. By taking matters into hisown hands, Daley rendered himself vulnerable todiscipline.We disagree that the foregoing reasoning reflectsthe state of events or accurately reflects Daley's con-ductat this meeting.The Administrative Law Judge'scharacterization of the Respondent's order to Daley,to change his day off,as a "legitimateorder of man-agement"begs the very question on which the legalityof the Respondent's conduct in discharging Daleydepends. Moreover, we fail to find any evidence thatDaley did in fact disobey Leavitt's order. At the veryworst, all that Daley told Leavitt in thatregard wasthat he would not voluntarily change his hours ofwork or other working conditions and that if Leavittchose to change them unilaterally, then Daley wouldfile chargeswith the Board. As we view it, Daley, inseekingto preserve thestatus quo,was doing no morethan the Administrative Law Judgeclaimshe shouldhave done. Even were Daley's conduct to be con-strued as disobedience, the question would still re-mainas to the protected character of his conduct, itbeing well settled that, absentunusual circumstancesnot here present, the protections accorded employeesunder the Act are not dependent upon the merit, orlack of merit, of the concerted activity in which theyengage,even though such activity embraces the diso-bedience of an order of management .2In resolvingthe issue of an 8(a)(1) violation hereinpresented, it must be borne in mind that there was nocontract providing for grievance machinery, nor werethere any established work rules. In these circum-stances,Daley had no other recourse than to grieveinformally in conversations with the Respondent'srepresentatives.Although in so doing he may haveacted "defiantly" toward Leavitt or accused him ofuntruths, as the Administrative Law Judge found, weneverthelessfind that the words did not go beyond the2EasternIllinoisGas&SecuritiesCo,175NLRB639, 640,AnacondaAluminum Company,160 NLRB 35, 40203 NLRB No. 1 BOB HENRYDODGE, INC.bounds permissible in the free and open discussionbetweenmanagementand labor contemplated by theAct.3We therefore find that Leavitt's immediate dis-charge of Daley, characterized by the AdministrativeLaw Judge as an impulsive reaction to Daley's re-marks, constituted a violation of Section8(a)(1).4In view of our finding herein, we shall substitute thefollowing remedy for the remedy prescribed by theAdministrative Law Judge in his Decision, and weshall substitute the following order and notice forthose of the Administrative Law Judge.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act,we shall order that it cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act. It has been foundthat the Respondent has discriminated against em-ployee Richard J. Daley by discharging him on De-cember 11, 1971, for his concerted activity inpresenting a grievance on his own behalf,in violationof Section 8(a)(1) of the Act. We shall therefore orderthe Respondent to offer him immediate and full rein-statement to his former position or, if that position nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,and to make him whole for any loss of payhe may have suffered as a result of this discriminationagainst him by payment to him of a sum of moneyequal to that which he would have earned as wagesfrom the date of the discrimination to the date ofreinstatement,less his net earnings during such peri-od, in accordance with the formula prescribed inF.W.Woolworth Company,90 NLRB 289, togetherwith interest at the rate of 6 percent per annum to beadded to such backpay,such interest to be computedin accordance with the formula prescribed inIsisPlumbing&Heating Co.,138 NLRB 716.The nature of the unfair labor practices found here-in "goes to the very heart of theAct." TheRespon-dent will therefore,be further ordered to cease anddesist from"in any other manner"infringing upon therights guaranteed to its employees by Section 7 of theAct.53Monark Boat Company,179 NLRB 872, 874;Crown Central PetroleumCorporation,177 NLRB 322:Boaz Spinning Co,165 NLRB 1019. At thehearing,Respondenttookthe positionthat Daleywas discharged for diso-beying anorder.It did not contend that the discharge resulted fromDaley'saccusingLeavitt ofan untruth4 The General Counsel wouldhave us find that Respondent's discharge ofDaleyalso constituted a violation of Sec 8(a)(3) of theAct.We find itunnecessary to considerthis contention because even were we to find suchviolation as urged, the remedy would be the same.3Fry Products, Inc,110 NLRB 1000. 1005;NLRB v. Entwistle Mfg Co,120 F.2d 532 (C A 4).ORDER79Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, BobHenry Dodge, Inc., Forest Park,Illinois, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Interferingwith,restraining,and coercing em-ployees in the exercise of the rights guaranteed themin Section7 of the Act by dischargingthem for engag-ing in protected activities.(b)Criticizing, reprimanding, or threatening anyemployee for performing his union steward functionsin representingfellow employeesand presenting theirgrievances and complaintstomanagement,and forbecoming involved in union affairs and activity.(c)Advising any employee that, if he discontinuedhis union activity and cooperatedwith management,he would make money.(d) In any othermanner interferingwith, re-straining, or coercing employees in the exercise oftheir rightto self-organization, to form labororgani-zations, to join or assist American Federation of Pro-fessional Salesmenor any other labororganization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurposes of collective bargaining or other mutual aidor protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to reinstate Richard J. Daley to his for-mer position, or, if this position no longer exists, to asubstantially equivalent position, without prejudice tohis seniority or other rights and privileges.(b)Make whole Richard J. Daley for any loss ofearningshe may have suffered by reason of the unlaw-ful action against him in themannerset forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms hereof.(d) Post at its place ofbusinessin Forest Park,Illinois, copies of the attached notice marked "Appen-dix." 6 Copies of said notice, on forms provided by theRegional Director for Region 13, after being duly6 In the event thatthis Orderis enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading "Posted by Order of theNational LaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLabor Relations Board." 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by Respondent'sauthorized representative,shall be posted by Respondent immediately upon re-ceipt thereof,and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, includingall places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced,or covered by any other material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MILLER,dissenting:Ido not agree with my colleagues that there isadequate basis for reversing the Administrative LawJudge'sDecision with respect to the discharge of em-ployee Daley.Iwould dismiss the 8(a)(1) and(3) alle-gations of the complaint with respect to his dischargefor all of the reasons stated by the Administrative LawJudge in his Decision.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain,or coerceour employees in the exercise of the rights guar-anteed them in Section 7 of the Act, by dis-charging them for engaging in protectedactivities.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist Ameri-can Federation of Professional Salesmen or anyother labor organization,to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activi-ties.WE WILL NOT criticize,reprimand, or threatenany employee for performing his union stewardfunctions in representing fellow employees andpresenting their grievances and complaints tomanagement or for becoming involved in unionaffairs and activity.WE WILL NOT advise any employee that, if hediscontinued his union activity and cooperatedwith management,he would make money.WE WILL offer to Richard J. Daley immediateand full unconditional reinstatement to his for-mer position or, if such job no longer exists, to asubstantially equivalent position,without preju-dice to his seniority or other rights and privilegespreviously enjoyed by him and make him wholefor any loss of pay suffered as a result of thediscrimination against him.WE WILL pay him for any loss of pay he mayhave suffered as a result of his discharge on De-cember 11,1971, together with interest.BOB HENRY DODGE, INC(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EverettMcKinley Dirksen Building,Room 881,219 South Dearborn Street, Chicago, Illi-nois 60604,Telephone312-353-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISCYER,Trial Examiner:This proceeding,with allthe parties represented,was heard on March 23, 1972 inChicago, Illinois, on the complaint of the General Counselissued on January 26 1972,1as subsequently amended, andthe amended answer of Bob Henry Dodge, Inc., hereincalled the Respondent or Company.The issues litigatedwere whether the Respondent's discharge of Richard J. Da-ley, the Union's shop steward,was in reprisal for his unionand concerted activity in presenting a grievance on his ownbehalf or otherwise to discourage union membership andtherefore violated Section 8(a)(1) and(3) of the NationalLabor Relations Act, as amended,' and whether its other1The complaint is based on a charge filed by American Federation ofProfessional Salesmen on December 14, 1971, a copy of which was dulyserved on the Respondent by registered mail the next day2 Sec. 8(axl) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteed in section 7 " Insofar as pertinent, Sec 7 provides that "[elm-ployees shall have the right to self-organization,to form, join, or assist labor BOB HENRY DODGE, INC.81conduct independently violated Section 8(a)(1) of the Act.At the close of the hearing, the parties waived oral argumentbut subsequently the General Counsel and the Respondentfiled briefs in support of their respective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS ANDCONCLUSIONSITHE BUSINESSOF THE RESPONDENTThe Respondent, an Illinois corporation, has a Dodgeautomobile dealership in Forest Park, Illinois, where it isengaged in the business of selling and servicing new andused cars and trucks. In the course and conduct of theiroperations,the Respondent and its predecessor at this loca-tion,Pat Hollahan Dodge, Inc., during the past year, whichisa representative period for the dealership, did a grossvolume of business in excess of $500,000. For the sameperiod, the dealership received at the location directly fromoutside the State goods valued in excess of $50,000.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.11THE LABORORGANIZATION INVOLVEDIt is undisputed that American Federation of Profession-al Salesmen,herein calledthe Union,is a labor organizationwithin the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.The Respondent's recognition of the UnionOn August 16, 1971,3 the Respondent purchased the busi-ness of Pat Hollahan Dodge,Inc.,and succeeded toHollahan's Dodge dealership. At that time, the Respondenthad already been informed that the Union was the certifiedbargaining representative of Hollahan'sautomobile andtrucksalesmen.Previously, the Respondent had receivedfrom the Union a copy of Agreement and Stipulation forEntry of Board Order and Court Decree Enforcing BoardOrder which had been entered into by Hollahan and theUnion with the approval of the General Counselin settle-ment of unfair labor practice charges." This Agreement re-quiredHollahan, "its officers, agents, successors, andorganizations,to bargaincollectively throughrepresentatives of their ownchoosing,and to engagein other concertedactivities for the purpose ofcollective bargainingor other mutual aid or protection ...."Sec. 8(a)(3) of the Act,with certain qualifications not material herein,prohibits an employer,"by discrimination in regard to hire or tenure ofemployment or any term or condition of employmentto encourage or dis-courage membershipin any labororganization.. .3Unless otherwise indicated,all datesrefer to 19714 Pal HollahanDodge,Inc, Cases 13-CA-9846 and 10174 The Agreementintroduced in evidence bears no dateassigns" to refrain from unilaterally reducing commissionsand wages of unit employees or changing the method ofassignment of demonstrator automobiles,without bargain-ing with the Union.It further provided for the reimburse-ment of employees in specified amounts for loss ofpay theysuffered by reason of Hollahan's unilateral reduction ofcommissions and wages and for collective bargaining withthe Union on the latter's request.In accordance with the Agreement,the Respondent ex-tended recognitionto the Unionand thereafter joined otherautomobile dealers in the area represented by EmployersAssociation of Greater Chicago in contractnegotiationswith the Union. As of thetime of the hearing, theRespondent's president,Bob Henry,had participated infive or six bargaining sessions without agreement havingbeen reached.Thereis also testimony that the Respondentattempted in good faith to comply with the prohibition inthe Agreement against unilateral changes in the establishedterms and conditions of employment.However,becausethere were no written rules in existence at the dealershipembodying such working conditions,misunderstandingswith employees occasionally arose whenever the Respon-dent sought to improve its method of operating with respectto such matters as the assignment of demonstrators to sales-men, the Sundayday offschedule,and the holding of salesmeetings.Usually,these complaints were voiced by RichardJ.Daley,the subject of this proceeding,in his capacity asunion shop steward,on the ground that the Respondent'sproposed action reflected unilateral changes in existingwork rules.When so informed,it appears that the Respon-dent yielded, although it doubted at times the correctness ofDaley's assertions.Except for the testimony discussed be-low, there is no evidence of union hostility on the part of theRespondent.2.Daley's employment, union activity, and dischargeDaley began working as an automobile salesman at theRespondent's location in September 1967 when the Dodgeagency was run by Hollahan's predecessor. He continued inthat position until his terminationby theRespondent onDecember 11 under circumstances related below. Conced-edly, Daley was a superiorsalesman and, in fact,was con-sidered for the vacant sales manager post before theRespondent employed David Leavitt to fill it. He joined theUnionin 1968 and thereafter became active in its affairs asan organizer,union officer,and a member of the Union'snegotiating team,serving as the spokesman for theRespondent's employees. In addition, during his employ-ment with the' Respondent, Daley, as the union shop stew-ard,aggressivelyhandled employee grievances andregistered his protest with the Respondent if it attempted tointroduce what he considered to be unnegotiated changes inworking conditions.Against this background, we turn to the events leading upto Daley's discharge.a.December 8On Wednesday morning, December 8, which was Daley'sregular day off, Daley went to the showroom to discuss with 82DECISIONS OF NATIONALLABOR RELATIONS BOARDPresident Henry the refusal of Sales Manager Leavitt toapprove a customer's offer to purchase a 1965Mustang.After referring to another proposed deal Leavitt had alsorecently rejected,5Daley explained the reasons why theMustang offerwas anacceptable one. Henry suggested thatDaley arrange for the customer to return tothe store; thathe write up the best offer he could possibly obtain from thecustomer; and that he resubmit the offer to Leavitt,6 inform-ing him that he (Daley) was acting pursuant to Henry'sinstructions.Thereupon, Daley proceeded to follow Henry's sugges-tion and prepared a new offer which he submitted to Leavittabout 10 o'clock the same morning. Although Daley in-formed Leavitt that he was acting on Henry's instructions,Leavitt declined to consider the offer and told him to takeit to Henry for his approval. Daley then went to Henry'soffice followed by Leavitt. There, in Henry'spresence, anangry exchange of words developedbetweenLeavitt andDaley. Leavitt quoted Daley as telling him that Henry hadalready accepted the Mustang deal, while Daley correctedLeavitt,insistingthat he had reported to Leavitt that Henrydirected him to write up the deal andpresent itto Leavitt.This evoked Leavitt's angry response that Daley was a"goddam liar." Daley,in turn, asked Leavitt whether he wasdoing this to him on account of his union activity and thusforce him to leave his job. Again, Leavitt called Daley "agoddam liar" and ordered him to shut his mouth or hewould do it for him.' As if to give emphasisto his remarks,Leavitt kept shaking his right hand with indexfinger extend-ed in front of Daley's face with the result that Leavitt'sfinger accidentally touched Daley's chin. Daley reacted byknocking Leavitt's hand down. Turning to Henry, Leavittdeclared that Daley had hit him and was fired. Leavitt thenrepeated to Daley that he had hit him and therefore he wasfired. On that note, Leavitt left the office. Daley then com-mented to Henry that Henry had witnessedthis incidentand knew very well that it was actually Leavitt who hit him(Daley). Henry, however,denied seeing a thing,claimingthat he was looking at his desk pad at the time .8After this incident, Daley remained in Henry's officewhile Henry wentto seeLeavitt concerningtheMustangdeal.As a result of Henry's intercession, Leavitt finallyapproved the offer and Daley consummated the sale withthe customer. On leaving the store, Daley informed Henrythat he would see him the following afternoon at 2 o'clock,his regularly scheduled reportingtime.Henry respondedthat, since Daley had been discharged by Leavitt, he wouldhave to talk to Leavitt about returning to work. As Thurs-day was Leavitt's day off, Daley asked Henry to requestLeavitt to come to the store on that day so that he (Daley)could discuss hissituationwith Leavitt. This Henry did?s It is undisputed that Leavitt, however,had approved other customeroffers submittedby Daley.6 Henry testified that he proposed this procedure in order to avoid overrul-m4 Leavitt until the last moment.Leavitt is about70-71 yearsold, weighing approximately 175 poundsDaleyis 32 years and weighsabout 245pounds.sAt the hearing,Henry admitted witnessing this episode but stated thecontrary to Daleybecause he was not interested in getting involved in anyfurther discussions with Daley over the matter9My findings concerning the December 8 episode are derived from thoseLater in theevening,Daley recounted the incident to theUnion's general secretary-treasurer, Griffith.b.December 9There are different accounts concerning the episode ofDaley's reinstatement on Thursday, December 9. Accord-ing to Daley, the following transpired in Leavitt's office:When he reported for work on that day, he brought up thesubject of his employment status with Leavitt. Leavitt statedthat Daley had been discharged and that there was nothingto talk over, adding that "[w]e called downtown 10 and theysaid we could fire you. We've got you, kid." Daley thenasked for the reason for the discharge and received Leavitt'sanswer that Daley had hit him and that he would not standfor it.When Daley denied striking him, Leavitt retorted thatifDaley wanted to remain on the job, he would have toconcede that he had. At this point, Henry entered Leavitt'soffice.Addressing Henry, Leavitt declared that Daleyagreed he misunderstood what had happened and was sorryhe hit Leavitt. Leavitt then asked Henry for his opinion andHenry replied that he did not go for hitting a manager.Daley again denied striking Leavitt and accused Leavitt ofhitting him.When Henry interjected that he would swearthat he witnessed the assault, Daley reminded Henry thatduring the incident the day before he called Henry's atten-tion to the fact that he saw Leavitt hit him but that he(Henry) denied witnessing the incident because he was look-ing at his desk pad at the time. Leavitt, nevertheless, insistedthat Daley admit that he had hit him if he wanted to talkabout continuing in the Company's employ. Daley finallyconceded, stating that he wanted to work there because hehad been with this Dodge agency for some 4 years and hadmany repeat customers.This did not end the conversation, according to Daley'saccount, but led to comments by Leavitt concerning hisunion activity. Prefacing his remarks with the statementthat, if they were repeated, he would disavow having madethem, Leavitt declared that the Company had nothing buttrouble from Daley. In response, Daley explained that thistrouble stemmed from his activity as a union steward inrepresenting fellow salesmen with respect to their com-plaints against the Company. Leavitt called Daley "an ag-itator,"saying that the salesmen would never havecomplained if he had not done it for them and that until thisoccasion "his hands [had been] tied but from here on outthings would be different." Leavitt also told Daley that he"had a twisted mind with this union stuff" to which he wasdedicated and advised him to "forget the union stuff and... [he] would make money." In the course of his tirade,Leavitt also mentioned that Henry's son was ready to go towork on the floor; that he didn't care how the Union feltabout it; that the three of them (apparently referring toHenry, his son, and himself), would run the store; that theCompany could not afford the expense of having demon-strators, and paying salaries and commissions; that theCompany would do whatever was required to run the store,parts of the testimonyof Daley, Leavitt, and Henry whichI believeprobablyreflect the events onthat day Whatevertestimonial vanances there are, theyare of no consequence to the issues in this case10Thereis no testimonyas to who or whatwas meantby "downtown." BOB HENRY DODGE, INC.83even if it had to get rid of all the salesmen; and that Daley"should forget the union stuff and cooperate-[and he]would make money." Thereupon, Leavitt told Daley that hewould be permitted to return to work on probation until thefirst of the year provided he cooperated. Leavitt furthernoted that, unlike the situation in the past when theCompany's hands were tied, now he would be able to firehim at anytime.The conversation ended with Leavitt prais-ing Henry as the finest and fairest person and inquiring ofDaley whether he would cooperate. Replying that he want-ed to remain in the Company's employ, Daley resumedwork.Leavitt, who was no longer with the Company at the timeof the hearing, and Henry gave abbreviated versions of thisepisode. Leavitt testified that, as requested by Henry, heaccorded Daley the courtesy of coming to the store onThursday,December9, Leavitt's customary day off, to talkto him about the events of the preceding day. Daley toldLeavitt that, with the approaching Christmas holiday andbeing a married man with a family, he would like to comeback to work. Leavitt answered that he had no objection toDaley's return but that he had "a couple of things . . . [to]get straightened out." One was the problem of Daley andanother salesman, Robert Baldwin, being off on Wednes-days, which will later be discussed, and that both of themwere not taking their turn to work on Sundays when threemen were needed on the floor. Apparently, Leavitt wassatisfied that those problems would be rectified for, accord-ing to his testimony, he reinstated Daley. Leavitt furthertestified that,while Daley was still in his office, Henryjoined them and was advised by Leavitt that he had talkedthematter over with Daley and that, as Christmas wascoming and Daley had a family and needed the job, hedecided to put him back to work. Henry's response was onlythat Daley would have to return on a probationary basisand that there would be no other punching incidents. Leav-itt also testified that, although Henry directed him to senda letter to Daley confirming his reinstatement as a proba-tionary employee, no such letter was written because Daleywas terminated 2 days later.Henry testified that he was called into Leavitt's officeafter Leavitt and Daley had settled their differences and, inDaley's presence, was informed of this fact by Leavitt whomade particular reference to the problem of the two men(Daley and Baldwin) being off on Wednesday. Accordingto Henry, having two men off on Wednesday contributedto the shortage of a salesman on Friday night duty. Henryfurther testified that Leavitt stated that the men "were goingto work the schedule the way he had asked them to" andthat he was therefore rehiring Daley on probation. Henryalso testified that he then told Leavitt to make sure to sendDaley a letter concerning his probation.Neither Leavitt nor Henry specifically controvertedDaley's testimony regarding Leavitt's criticism of Daley'sunion activity, although Leavitt denied ever mentioning theUnion to anyone except once in the course of the December8 episode when Daley brought up the subject. From a care-ful appraisal of the testimony of all the witnesses concerningthe December 9 episode, I find that the Daley's narrationismore reliable and convincing than the versions given byLeavitt and Henry. Daley did not impress me as one whowould contrive the detailed discussions to which he testi-fied. Indeed, if his testimony were really fabricated, I doubtthat he would have testified to Henry's presence during acritical part of the conversation and thus place Henry in aposition to contradict him, which Henry did not do. More-over, considering the heated altercation between Leavittand Daley the day before, I have no doubt that more tran-spired on December 9 than appears in Leavitt's and Henry'stestimony. Accordingly, I credit Daley's account of the lat-ter incident.c.December 10There is a sharp conflict in testimonyas towhether Daleyhad any conversation at all with Leavitt on Friday, Decem-ber 10,regardingDaley's regular Wednesday day off. ThisisDaley's testimony: About 9 inthe morningof that day, tlwhen he reported for work, Leavitt greeted Daley with theremark, "Get inhere,kid. I'm not through with you yet,"and ushered him into Leavitt's office. In answerto Daley'squestion as to what he meant, Leavitt stated that things weredifferent as now he could fire him-something he was un-able to do before. Leavitt thereupon expressed his disap-proval that both he and RobertBaldwin,another salesmanand vice president of the Union, had Wednesdays off.t2Daley countered that he could not understand what objec-tion Leavitt could possibly have to that arrangement sincethe showroom floor had always been adequately covered onWednesday with two men in the morning and three in theevening. Leavitt answered that that had nothing to do withit; that it was he who would determine what their workinghours would be; and that he wanted only one of them to beoff on Wednesday and the other on Thursday. Leavitt alsotold Daley to "[fo]rget about . . . doing . . . [their] unionstuff together" and to "[c]ooperate, . . . [f]orget this unionstuff, and . . . [he would] make money." Leavitt closed theconversation with the instruction that Daley inform himwho was going to take Thursday off. Daley replied that hewould speak to Baldwin and then advise Leavitt.Leavitt testified that the subject of the Wednesday day offwas raised by him in his conversation with Daley on Decem-ber 9. He further testified that on that occasion he toldDaley that the Company was handicapped because he andBaldwin were off on Wednesday; 13 that he proposed thatthey decide between themselves who would change his dayoff to Thursday; that Daley asked for the opportunity totalk it over with Baldwin before giving Leavitt theiranswer;1 iAlthough at one point in his cross-examination,Daley indicated that thisconversation occurredon Thursday,it is clear from his entire testimony thathe meant Friday,December 10.12Daley was assigned Wednesday as his offday about 6 months before theevents herein when another salesman who became sales manager relin-quished thatday off.Baldwin has enjoyed Wednesdays off since before thattime.13Leavitt didnot indicatein what way the Companywas handicapped byDaleyand Baldwin being off on the same day and why he wanted one ofthem towork on Thursday. Henry,whose testimony is not clear whether thesubjectof the Wednesdayoffdaywas mentioned while he was present duringthe December 9 conversation,testified that it was necessary to have only oneman off on Wednesday because the Company was short one man on Fridaynight. However, there is other testimony that the floor was adequately staffedFriday night. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thatLeavitt accededto this request.As indicated above,I find Daley's testimony more reliable and I credit it, al-though I furtherfind that it is immaterial to a determinationof the issues in this casewhether thesubject of the Wednes-day offdaywas discussed on December 9 or 10.Afterhis conversationwith Leavitt, Daleytold Baldwinthat Leavitt wantedone of them to changehis offday toThursday.Baldwin statedthat itwas impossible for him todo so.d.December 11About 9 o'clock Saturdaymorning,the salesmen assem-bled inLeavitt's office forthe regular weekly sales meeting.It was on this occasionthat Daley wasterminated under thefollowing circumstances:Before the meeting started, Daleyannouncedto Leavitt that,in his capacity as union stewardrepresenting himself,he didnot intendvoluntarily tochange hisday off as Leavitt had ordered;that to make suchchange Leavitt should bargainwith the Union;and that ifLeavittactedunilaterallyin that respect,he (Daley) wouldfile chargeswiththe Board.Continuing, Daley thenaccusedLeavittof making untrue statements that he hadhit Leavittduringthe Wednesdayepisode when,in fact,itwasLeavittwho had hit him. For thisreason,Daley stated,he wouldalso file a charge on that groundin order toprotect himself.Theseremarksprovoked Leavitt toterminate Daley on thespot,declaring thatDaley had been firedthe previous Wed-nesdayfor hitting him and thathe could fileall the chargeshe wantedto.Daley left the officeonly to return to tellBaldwin to assume his union steward functions in his ab-sence.14B. Concluding Findings1.With respect to the dischargeIt is the General Counsel's position that the evidenceestablishes that Daley was unlawfully discharged in reprisalfor presenting a grievance on his own behalf and to discour-age employee reliance upon,and membership in, the Union.Vigorously denying that suchwas its motivation,the Re-spondent argues that it was actually Daley's announcedrefusal to change his day off,as management in its businessjudgment had ordered him or Baldwin to do,15 that broughtabout his dismissal after having been reinstated and placedon probation as a result of his prior asserted misconduct.The question whether an employee was illegally terminat-ed because of his union or concerted activities is not suscep-tible of easy determination as it involves an inquiry into anemployer's state of mind.In resolving this question,there-14Theforegoing findings reflect the sum and substance of the testimonyof the participants and witnesses to this incident.Whatever vanances thereare in the different accounts, they areof minor importance and may beattributedto faulty recollectionor exaggeration.Specifically,I do not believeLeavitt's testimony that Daley also expressed the hope for Leavitt's death.If this remark were made,I am sure Leavitt would have made this anadditional ground for discharge,which he did not do.15As indicatedabove,SalesManager Leavitt actually had told Daley toarrangewith Baldwin, the other salesman who was also off on Wednesday,which one would changehis offday to Thursday.fore,all the facts and circumstances surrounding the sepa-rationmust becarefullyappraisedwith duerecognitionbeingaccordedto the settled principle that anemployermay terminate an employee for any reason,good, bad, orindifferent,providedhe is not motivatedby the employee'sunionor concertedactivities.Of course,it is equally wellestablished that the existence of a "justifiableground fordismissal is no defense if it is apretext andnot the movingcause. "t6I find, on the basis of the evidencebefore me,that theGeneral Counsel has failed to sustain his burden of provingthatDaley's dischargewas prompted by hisunion or con-certedactivities.There is absolutelynothing in the recordthat at the time of thescheduledDecember 11 sales meetingSales ManagerLeavitt contemplatedterminatingDaley. In-deed,itappears thatLeavitthad no reason to believe thatDaley andBaldwin wouldnot abide by hiswishesthat theyarrange between themselveswho would change his offdayfrom Wednesday to Thursday. Therefore,when Daley defi-antly announced in the presence of the assembled salesmenthat he declinedto comply with Leavitt's orderand chargedLeavittwith making untrue statementsthat Daley had hithim during the Wednesdayincident,Leavittimpulsivelyreacted bydischargingDaley on the spot.In these circum-stances, I am unable to find in this conduct a determinationby Leavittto penalizeDaley forpresenting a grievance orfor his aggressiveness in performing his steward functions orfor his union leadership,as the GeneralCounselurges. Tobe sure,Daley had a statutoryright, as union steward, togrieve on his own behalf regarding the change in hisday off.But this did not entitlehim to disobeya legitimate order ofmanagement.Itwas ill advisedfor Daley notto accept thechange and then to submit his complaint to management orto file an unfairlaborpractice chargewith theBoard if hebelieved that the Respondent's unilateral action violated itsbargaining obligation. By taking matters in his own hands,Daley rendered himself vulnerable to discipline.The factthat Leavitt might have acted unreasonablyor too harshlyin imposing the extremepenalty ofdischargefor Daley'soffense is not the issuebefore the Trial Examiner or theBoard.It is axiomaticthatmere unreasonableness or severi-ty ofan employer's personnel action is insufficient to estab-lish unlawful discrimination.It is not without significance that until the events imme-diatelypreceding the discharge,there is no evidence that theRespondentharbored any hostility toward theUnion. In-deed, the contraryappears tobe thecase.Fromthe momentthe Respondentsucceeded to the Dodgedealership, it ac-knowledgedtheUnion's bargaining status established inrepresentation proceedingscompleted during the period ofitspredecessors'operationofthebusinessattheRespondent's location;participated in the then pendingcontract negotiations;and scrupulouslywithheld introduc-ing new operating procedures in its business when informedby Daleyand othersthat such proceduresamounted to aunilateral change in preexisting working conditions. It istrue thatLeavitt'searlier criticismof Daleyfor his activerepresentationof employeeand union interests which, asfound below,exceeded permissible bounds,might suggest1bN LR B. v. Solo Cup Company,237 F.2d 521, 525 (C A 8,1956). BOB HENRY DODGE, INC.85thatDaley's discharge was discriminatorily motivated.However, it appears that those statements were utteredmore out of pique resulting from Daley's repeated frustra-tion of management's efforts to improve its operations rath-er than as an unalterable warning to Daley that he riskeddischarge if he did not heed Leavitt's disapproval of hisunion involvement. Moreover, if the Respondent were real-ly discriminatory-minded, it is difficult to believe that theRespondent would have reinstated Daley on December 9after his termination for his alleged assault on Leavitt. Infact, the December 8 termination is not even alleged by theGeneral Counsel to violate the Act. In any event, the mostthat can be said about Leavitt's remarks in question is thatthey cast suspicion on the Respondent's motives underlyingthe final discharge.However,suspicionishardly anadequate basis upon which to predicate an unfair laborpractice finding.In sum, I find that the General Counsel failed to establishby a preponderance of the evidence that the Respondentdischarged Daley in violation of Section 8(a)(1) and (3) oftheAct. Accordingly, I recommend the dismissal of therelevent allegations of the amended complaint.2.With respect to interference, restraint, and coercionAs found above, Leavitt sharply criticized Daley's perfor-mance of his steward functions in representing fellow sales-men and presenting their grievances and complaints tomanagement;called him an agitator who inducedsalesmento make complaints they would not otherwise have made;chided him for his involvement in the union cause; advisedhim that, if he discontinued his union activity and cooperat-ed with management, he would make money; and impliedlythreatenedhisjob secunty if he persistedin his union activi-ty. Plainly suchstatements,in theirtotality, havean inhibi-tory effect on employeesin the exerciseof their statutorynghts andviolate Section 8(a)(1) of the Act.IV THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andlike and related conduct and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By criticizing Daley for performing his steward func-tions in representing employees and presenting their griev-ances to management and for his involvement in unionactivities; by advising him that, if he discontinued his unionactivity and cooperated with management, he would makemoney; and by impliedly threatening his job security if hepersisted in his union activity, the Respondent interferedwith, restrained, and coerced employees in the exercise oftheir statutory rights within the meaning of Section 8(a)(1)of the Act.4.The Respondent did not discharge Daley in violationof Section 8(a)(1) and (3) of the Act.[Recommended Order omitted from publication.]